DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Election/Restrictions
Applicant’s election without traverse of Group 1 (Claims 1-31 and 41) and with traverse of species (R138 in SEQ ID NO: 14 as recited in claim 12 AND Slc30a8 protein comprising the sequence set for the in SEQ ID NO:13) on December 3, 2020 is acknowledged. Applicant argues that both species elections are not mutually exclusive since they refer to the same mutated Slc30a8 protein (DNA coding sequence and protein sequence). Applicant’s arguments are found persuasive and the species restrictions have been withdrawn while the group restriction is maintained. Claims 1-32, 35, 39-41 and 43 are pending. Claims 32, 35, 39, 40 and 43 are currently withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-31 and 41 are examined in the current action. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/18/2019 and 12/3/2020 were received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-31 and 41 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Gong et al. US 2016/0177273, published 6/23/2016 (hereinafter Gong, cited in applicants IDS). 
Claim 1 describes a non-human animal whose genome comprises an endogenous Slc30a8 locus comprising a mutated Slc30a8 gene, wherein the mutated Slc30a8 gene encodes a truncated SLC30A8 protein and results in the non-human animal having an enhanced capacity for insulin secretion relative to a non-human animal without the mutation. Claim 2 describes the non-human animal of claim 1, wherein the enhanced capacity for insulin secretion is in response to hyperglycemia. Claim 3 describes the non-human animal of claim 2, wherein the non-human animal has increased insulin secretion in response to hyperglycemia induced by insulin receptor inhibition relative to the non-human animal without the mutation. Claim 4 describes the non-human animal of claim 3, wherein the increased insulin secretion in response to hyperglycemia induced by insulin receptor inhibition is not associated with increased beta-cell proliferation or beta-cell mass relative to the non-human animal without the mutation. Claim 5 
Gong describes cells and animal models comprising an endogenous slc30a8 locus comprising a mutated slc30a8 gene encoding for a truncated SLC30A8 protein resulting in the enhanced capacity for insulin secretion, thus anticipating independent claims 1 and 41 (Gong, para 9, 41, 48 and claims 1-10). Gong describes genome-wide association studies wherein single-nucleotide polymorphisms (SNPs) in the slc30a8 gene leads to significant differences in genotype frequencies between cases of type 2 diabetes (T2D) and controls (Gong, para 6). Gong describes the relationship between truncated SLC30A8 protein mutations and the resulting enhanced capacity for insulin secretion which arises from transient hyperglycemia induced by insulin receptor inhibition, thus anticipating claims 2 and 3 (Gong, para 12, 106 and claim 18). Gong investigates induced obesity models including high fat feeding using mice or rats, thus anticipating claim 5 (Gong, para 100). Gong describes monitoring beta-cell proliferation and associated insulin secretion or insulin inhibition under varying conditions, thus anticipating claims 4, 6 and 7 (Gong, slc30a8 gene and possible polymorphisms or mutations including premature termination codons (R138*stop) and mutations within the third exon of the slc30a8 gene, thus anticipating claims 8-13 and 17-18 (Gong, para 6 and 48-51). To emphasize this, Gong states:
An exemplary mutation in the SLC30A8 gene that protects against and is associated with type 2 diabetes (T2D) resistance is R138*stop. The stem cells bear a mutated form of SLC30A8 conferring protection or susceptibility to T2D. The cells and animal models can be used for drug screening as well as to provide insights into the mechanism of T2D and potentially new therapeutic and diagnostic targets. Differentiated cells, e.g., pancreatic beta cells, can be derived from the human pluripotent stem cells. Animal models can comprise such differentiated cells (Gong, para 41).

Gong provides nonpreferred and alternative embodiments wherein non-human animal cells and models are investigated including rodents such as mouse and rats, thus anticipating claims 14-16 (Gong, para 100; see MPEP 2123 for a discussion of nonpreferred embodiments). Gong outlines the various animal models, characteristics and screening methods in sections IV and VII anticipating the control characteristics outlined in claims 21-26 (Gong, para 100-109). Gong does not expressly describe the effects of mitochondrial gene expression, Hvcn1 expression and S1c30a8 mRNA expression in the islet cells of the non-human animal model as described in claims 19, 20 and 27. However, it is argued that since Gong teaches identical R138X non-human animal cells, the claimed effects on mitochondrial gene expression, Hvcn1 expression and S1c30a8 mRNA expression would have been inherent features of the islet cells taught by Gong. Accordingly, inherent features need not be recognized at the time of invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference, see MPEP 2112. Gong investigates both heterozygous and homozygous animals containing the mutation, thus anticipating claims 28 and 29 (Gong, para 42 and 117-121). Gong investigates both female and male animals (Gong, para 46, 47 and 100). Accordingly, claims 1-31 and 41 are anticipated by the disclosure of Gong. 


Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1-31 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent Number 10196613 (hereinafter Gong’19) in view of Rezania et al. "Reversal of diabetes with insulin-producing cells derived in vitro from human pluripotent stem cells." Nature biotechnology 32.11 (2014): 1121 (hereinafter Rezania). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would make the instantly claimed invention obvious if available as prior art in light of the disclosures of Gong’19 in view of Rezania.
The patented claims are drawn to a non-human animal whose genome comprises an endogenous slc30a8 locus comprising a mutated slc30a8 gene encoding for a truncated SLC30A8 protein resulting in the enhanced capacity for insulin secretion and inherent characteristics thereof. The patented claims (Gong’19) do not expressly describe a non-human animal with a mutated slc30a8 gene but rather describes pluripotent stem cells with a mutated slc30a8 gene. However, it would have been obvious to one of ordinary skill in the art to graft the pluripotent stem cells described by Gong’19 into a non-human animal in view of the prior art disclosure of Rezania.
Rezania describes transplanting pancreatic progenitor cells or insulin-secreting cells derived from human embryonic stem cells into mice for the purpose of treating diabetes (Rezania, abstract). Rezania outlines procedures and controls for stem cell-based transplantation therapy into mice (Rezania, results last paragraph, Fig 7 and discussion para 1). Rezania found that transplanted cells exhibited favorable characteristics of mature beta cells, including glucose-induced insulin secretion which rapidly reversed diabetes (Rezania, Introduction last paragraph). Furthermore, Rezania provides gene expression profiles and specifically examines the expression of the slc30a8 gene (Rezania, Fig 5). 
slc30a8 gene for treating diabetes. Furthermore, the disclosure of Rezania shows that these techniques were commonly known and trivial to implement leading to a reasonable expectation of success. Accordingly, in the absence of evidence to the contrary, the patented claims (Gong’19) in view of Rezania would have made the claimed invention prima facie obvious to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633